                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMAL SMITH                                          CIVIL ACTION

         v.                                           NO. 18-5299

 COMMUNITY EDUCATION CENTERS,
 INC., et al.

                        MEMORANDUM RE: MOTION TO DISMISS

Baylson, J.                                                                May 10, 2019

       Plaintiff Jamal Smith alleges that Defendants Community Education Centers, Inc.

(“CEC”), the GEO Group, Inc., and Correctional Officers John Does 1 through 4 violated his

civil rights while he was a detainee at a Delaware County correctional facility. (Compl., ECF 1

at ¶¶ 18-24.) Plaintiff’s Complaint sets out four claims for relief:

   •   Count 1: Fourth Amendment – Excessive Force, against Correctional Officers John Does
       1 through 4;

   •   Count II: 42 U.S.C. § 1983 Monell claim against CEC and the GEO Group, Inc.

   •   Count III: Assault and battery claims against Correctional Officers John Does 1 through
       4; and

   •   Count IV: Negligence claims against CEC and the GEO Group, Inc.

       CEC and the GEO Group, Inc. now move to dismiss the claims against them under Fed.

R. Civ. P. 12(b)(6). (Mot., ECF 3.) Plaintiff responds in opposition to CEC, but proposes a

stipulation to dismiss without prejudice the claims against the GEO Group, Inc. (Resp. Memo.,

ECF 7 at 3; Resp. Memo. Ex. B.) Accordingly, the Court will only address the motion as it

relates to claims against CEC. For the reasons stated below, CEC’s Motion to Dismiss is granted

and Plaintiff’s claims against CEC are dismissed without prejudice, with leave to amend.




                                                  1
I.       Background

         For the purposes of this motion, the following facts are taken as true from Plaintiff’s

Complaint. At the time of the incident that sparked this action, Plaintiff was an arrestee and

detainee at the George W. Hill Correctional Facility. (Compl. ¶ 17.) Plaintiff alleges that while in

custody, he had a seizure and correctional officers handcuffed him to a gurney for transportation

to obtain medical treatment. (Compl. ¶ 18.) Plaintiff claims that “[a]s a result of Plaintiff’s

seizure, his right arm locked into place” and that when the correctional officers attempted to

handcuff him to the gurney, his locked arm was “forcibly moved. . . causing a torn labrum and

torn rotator cuff in his right arm, and other injuries.” (Compl. ¶¶ 19-20.)

         Plaintiff filed his Complaint on November 30, 2018. (Compl.) Defendants filed their

Motion to Dismiss on January 7, 2019, and Plaintiff responded on February 5, 2019. (Mot.;

Resp.)

II.      Legal Standard

         In considering a motion to dismiss under Rule 12(b)(6), “we accept all factual allegations

as true [and] construe the complaint in the light most favorable to the plaintiff.” Warren Gen.

Hosp. v. Amgen, Inc., 643 F. 3d 77, 84 (3d Cir. 2011) (quoting Pinker v. Roche Holdings Ltd.,

292 F. 3d 361, 374 n. 7 (3d Cir. 2002)). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). The Court in Iqbal, however, explains that while factual allegations must

be treated as true, legal conclusions do not. 556 U.S. at 678. “Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id. (citing




                                                   2
Twombly, 550 U.S. at 555).

III.    Discussion

        A.          Plaintiff’s Monell claim

        CEC argues that Plaintiff’s Complaint is insufficient to state a claim that his

constitutional rights were violated pursuant to a municipal policy or custom. CEC contends that

“Plaintiff has alleged absolutely no facts to demonstrate any of the alleged customs or policies of

CEC . . . support his claims [but] . . . merely has alleged he was treated unconstitutionally.”

(Mot. Memo. at 7.)

        Municipalities may be liable for civil rights violations under § 1983 where the

municipality itself causes a constitutional violation; a municipality is not subject to respondeat

superior liability under § 1983. Monell v. Dep’t of Soc. Servs. Of City of New York, 436 U.S.

658, 691 (1978). The Third Circuit has applied this theory to private companies performing

municipal functions. See, e.g. Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 578 (3d Cir.

2003) (applying Monell to a suit against “a private company that provides health care services to

. . . inmates.”).

        The Supreme Court has held that in limited circumstances, “an allegation of ‘failure to

train’ can be the basis for liability under § 1983” where a “municipality’s failure to train its

employees in a relevant respect evidences a ‘deliberate indifference’ to the rights of its

inhabitants can such a shortcoming be properly thought of as a city ‘policy or custom’.” City of

Canton, Ohio v. Harris, 489 U.S. 378, 387, 389 (1989). The municipality must be on “actual or

constructive notice that a particular omission in their training program causes city employees to

violate citizens’ constitutional rights” in order to be found deliberately indifferent for choosing to




                                                  3
retain the program. Connick v. Thompson, 563 U.S. 51, 62 (2011).

       To state a plausible Monell claim, Plaintiff must identify a policy or custom, identify the

alleged violation of the plaintiff’s constitutional rights, and establish a causal link between the

policy or custom and the plaintiff’s injury. Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v.

Brown, 520 U.S. 397, 403–04 (1997); see also Wood v. Williams, 568 F. App’x 100, 105 (3d

Cir. 2014) (finding that a complaint was deficient in alleging a claim for failure to train or

supervise because “[t]he complaint did not allege facts showing any particular or specific policy

or custom, or how it allowed the claimed constitutional violation to occur, identifying the

policymaker or decisionmaker, or showing prior notice through a pattern of similar constitutional

violations.”). The Third Circuit has held that a plaintiff must identify a policy or custom and

specify facts showing what exactly the policy was. McTernan v. City of York, 564 F.3d 636,

658 (3d Cir. 2009). A complaint must satisfy the “‘rigorous standards of culpability and

causation’ required for municipal liability.” Id. (quoting Bd. Of Cnty. Comm’rs of Bryan Cnty.,

520 U.S. at 397.)

       Plaintiff’s Complaint asserts that CEC has a policy or custom of failing to train its

officers. Plaintiff claims that CEC “did nothing on an on-going basis to ensure that the officers . .

. complied with applicable rules and regulations, particularly those related to use of force.”

(Compl. ¶ 66.) Plaintiff also alleges that CEC has:

           encouraged, tolerated, ratified, and ha[s] been deliberately indifferent
           to the following patterns, practices and customs, and for the need for
           more or different training, supervision, investigation or discipline in
           the following areas of:
           (a) The use of unreasonable force, and/or excessive force, force by
               corrections officers;
           (b) The proper exercise of correctional police powers, including, but
               not limited to the unreasonable use of force, and the excessive use
               of force, and/or the use of force in violation of citizens’ civil



                                                  4
                 rights;
           (c)   The monitoring of officers, including, but not limited to officers it
                 knew or should have known may have been suffering from
                 emotional or psychological problems that impaired their ability to
                 function as officers;
           (d)   The failure to identify and take remedial or disciplinary action
                 against correctional officers who were the subject of prior civilian
                 or internal complaints of misconduct;
           (e)   Correctional officers’ use of their status as officers to employ the
                 use of excessive force, or to achieve ends not reasonably related to
                 their correctional duties; and
           (f)   The failure of correctional officers to follow established policies,
                 procedures, directives and instructions regarding the use of force
                 under such circumstances as presented herein.

(Compl. ¶ 78.) Plaintiff also asserts that CEC “knew that its corrections officers could regularly

encounter similar situations as found herein . . . [and that] a history of such employees

mishandling of such situations exists, and those wrong choices by said corrections officers,

employees and agents, frequently cause deprivation of constitutional rights.” (Compl. ¶ 65.)

       Plaintiff’s Complaint does not adequately allege that CEC was deliberately indifferent in

its failure train its employees. Although Plaintiff asserts that there was a history of correctional

officers violating constitutional rights of inmates, he does not provide any factual specificity.

Moreover, Plaintiff does not set forth specific facts from which it could be inferred that CEC

adopted a policy or custom, and that his injury was a result of this policy or custom. A single

incident is insufficient to establish municipal liability. City of Oklahoma City v. Tuttle, 471 U.S.

808, 824, 105 S. Ct. 2427, 2436, 85 L. Ed. 2d 791 (1985). Plaintiff’s Complaint is a far cry from

the “rigorous standards” required by Bd. Of Comm’rs for municipal liability.

       Plaintiff’s Complaint may be amended to detail with more specificity which CEC policy

or custom demonstrates that it was deliberately indifferent in its failure to train its correctional

officers. If Plaintiff chooses to amend, he must connect this policy or custom with his injury.




                                                   5
Thus, we will dismiss Count II of Plaintiff’s Complaint, without prejudice, with leave to amend.

          B.     Plaintiff’s Negligence claim

          Next, CEC moves to dismiss Plaintiff’s claims of negligence. Plaintiff does not object to

Defendant’s characterization of this claim as corporate negligence and thus we analyze it as

such.

          CEC argues that Plaintiff has failed to state a claim for corporate negligence because

CEC “cannot be responsible in negligence [for] the alleged intentional conduct of . . .

unidentified parties.” (Mot. Memo. at 9.) CEC also states that “there are no policies or customs

identified in the Complaint that could be considered to have been negligently promulgated or

followed.” (Id.) Plaintiff responds that he has adequately plead a claim for negligence. (Resp. at

11-12.)

          In stating his negligence claim, Plaintiff relies upon many of the same alleged actions as

its Monell claim—essentially asserting that CEC was negligent in failing to properly train,

supervise, monitor, and discipline correctional officers, particularly as it relates to the use of

force. (Compl. ¶ 88.) Plaintiff also alleges negligent hiring and screening of correctional officers.

(Id.)

          “Corporate negligence is a doctrine under which the hospital is liable if it fails to uphold

the proper standard of care owed to the patient, which is to ensure the patient’s safety and well-

being while at the hospital.” Thompson v. Nason Hosp., 527 Pa. 330, 339, 591 A.2d 703, 707

(1991). To establish a prima facie case for corporate negligence, Plaintiff must show: (1)

Defendant’s actions deviated from an accepted medical standard; (2) Defendant had actual or

constructive knowledge of the defect or procedures that created the harm; and (3) Defendant’s

negligence was a substantial factor in causing the harm. Davis v. Corizon Health, Inc., 2015 WL



                                                    6
518263, at *4 (E.D. Pa. Feb. 9, 2015) (Stengel, J.).

       Private prison health care providers have been held liable for corporate negligence in

other district courts in the Third Circuit. See Fox v. Horn, 2000 WL 49374, at *8 (E.D. Pa. Jan.

21, 2000) (Buckwalter, J.) (predicting the Pennsylvania Supreme Court would extend corporate

liability to private prison healthcare providers); Murzynski v. Erie Cty., 2016 WL 5872430, at *7

(W.D. Pa. Oct. 7, 2016) (“the Court finds that the doctrine of corporate negligence extends to a

prison’s mental health service provider”); Ponzini v. PrimeCare Med., Inc., 269 F. Supp. 3d 444,

472 (M.D. Pa. 2017), appeal docketed, No. 17-3134 (3rd. Cir. argued March 14, 2019)

(affirming jury’s finding that prison health care provider was liable in corporate negligence).

       No party has provided us with a case, and we are not aware of any case, where this theory

has been applied to a private corporation who operates a prison, rather than provides health care

services within one. In Scampone v. Highland Park Care Ctr., LLC, 57 A.3d 582, 606 (Pa. 2012),

the Pennsylvania Supreme Court wrote that the key to its analysis of corporate negligence is “the

relationship between the hospital and patient—the parties, as in every case where the question of

duty arises.” Here, CEC operates and manages George W. Hill Correctional Facility, rather than

provides medical services.

       The only case Defendant cites in its brief is Davis v. Hoffman, 972 F. Supp. 308 (E.D.

Pa. 1997) (Gawthrop, J.). There, the plaintiff brought suit against Reading Hospital and two

medical professionals after a hysterectomy was performed during an operation, allegedly without

her consent. The District Court granted the defendant’s motion to dismiss the corporate

negligence claim against the hospital, noting that “[a]ssuming arguendo that corporate

negligence theory could include the duty to obtain informed consent, negligence could not satisfy

the mental state requirement for battery.” 972 F. Supp. at 313. Defendant cites Davis as support



                                                 7
for its proposition that “[a] corporate negligence claim does not exist under Pennsylvania law

where the underlying claim amounts to an intentional tort.” Mot. Memo. at 8.

         We do not agree with Defendant that the situation in this case is “very similar” to Davis.

Plaintiff’s alleged injury was not related to medical treatment, but rather allegedly resulted from

mistreatment by correctional officers while Plaintiff was being transported to obtain medical

treatment.

         Nonetheless, we agree with Defendant that “there are insufficient facts to support any

claims of corporate negligence,” particularly where the “persons who allegedly assaulted the

Plaintiff are unidentified [and] there is no information as to hiring, supervision, lack of

discipline, etc. in the Complaint that could support such a cause of action.” (Mot. Memo. at 9.)

Again, Plaintiff has not alleged sufficient facts that could sustain a corporate negligence claim.

Indeed, we are not convinced such a claim would be appropriate or cognizable against this

Defendant. We therefore grant Defendant’s motion and dismiss this claim, without prejudice,

with leave to amend.

IV.      Conclusion

         For the reasons stated above, Defendant CEC’s Motion to Dismiss Plaintiff’s complaint

is GRANTED without prejudice, with leave to amend.

         An appropriate Order follows.



O:\CIVIL 18\18-5299 Smith v. Community Ed. Centers\18cv5299 Memo re MTD.docx




                                                              8
